                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HOWARD L. JOHNSON,                                  Case No.4:18-cv-00921-KAW
                                                        Plaintiff,                           JUDGMENT
                                   8
                                                  v.                                         Re: Dkt. No. 25
                                   9

                                  10     NANCY A. BERRYHILL,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On September 30, 2019, the Court denied Plaintiff’s motion for summary judgment, and

                                  14   granted Defendant's cross-motion for summary judgment. Pursuant to Federal Rule of Civil

                                  15   Procedure 58, the Court hereby ENTERS judgment in favor of Defendant and against Plaintiff.

                                  16   The Clerk of Court shall close the file in this matter.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 30, 2019

                                  19                                                     ______________________________________
                                                                                         KANDIS A. WESTMORE
                                  20                                                     United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
